Citation Nr: 0524407	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
for accrued purposes.

2.  Entitlement to service connection for hearing loss 
disability for accrued purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955 and from August 1960 to October 1972.  The veteran died 
on February [redacted], 2002.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Oakland, California.  In May 2005, the appellant withdrew her 
request for a Travel Board hearing.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1953 to March 1955 and from August 1960 to October 1972.

2.  On June 23, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of the issue of entitlement to service connection 
for diabetes mellitus for accrued purposes is requested.

3.  The veteran died in February 2002.

4.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

5.  At the time of the veteran's death, the veteran had 
pending a claim of service connection for hearing loss.

6.  A hearing loss disability in either ear was not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for diabetes 
mellitus for accrued purposes by the appellant's 
representative have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  A hearing loss disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred during service, for purposes of accrued benefits.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 
5121(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.1000(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant, 
through her authorized representative, has withdrawn the 
appeal of the issue of entitlement to service connection for 
diabetes mellitus for accrued purposes and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of entitlement 
to service connection for diabetes mellitus for accrued 
purposes and it is dismissed.

II.  Hearing loss

A.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the claimant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the January 2003 rating decision was 
promulgated did the AOJ in May 2004 provide explicit notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  The 
claimant was notified that she should submit any evidence in 
her possession that pertains to her claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in May 2004 was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the appellant was afforded 
the opportunity to identify medical evidence that VA would 
attempt to obtain.  In that regard, the AOJ obtained 
identified VA medical records.  The timing-of-notice error 
was sufficiently remedied by the process carried out after 
the VCAA letter so as to provide the claimant with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
As for the claims under 38 U.S.C.A. § 5121, these claims are 
based on the evidence, physically or constructively, of 
record at the time of the veteran's death.  See Ralston v. 
West, 13 Vet. App. 108 (1999); Bell v. Derwinski, 2 Vet. App. 
611 (1992).   In the instant case, VA obtained the veteran's 
available service medical records.  The appellant identified 
VA treatment, and the AOJ obtained those treatment records.  
Therefore, VA obtained evidence constructively of record at 
the time of the veteran's death.  Accordingly, the Board 
concludes that no further assistance to the appellant 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the AOJ.  Every possible avenue of assistance 
has been explored, and the appellant has had ample notice of 
what might be required or helpful to establish her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board does note that VCAA would appear to have limited 
applicability as the decision must be made on the basis of 
the evidence of record at time of death.  Generally, 
informing the appellant that evidence should be submitted, 
which would then not be considered would be an exercise in 
futility.

B.  Factual Background

The veteran's service medical records reflect no complaints 
of hearing loss.  At a February 1953 pre-induction 
examination, the whispered voice test was 15/15 bilaterally.  
At a March 1955 separation examination, the whispered voice 
test and spoken voice test were 15/15 bilaterally.  At an 
August 1960 enlistment examination, the whispered voice test 
was 15/15 bilaterally.  During an October 1962 reenlistment 
physical examination, the veteran underwent audiometric 
testing.  As this audiometric test was conducted by the 
service department prior to November 1967, the hearing 
threshold levels in decibels were converted from American 
Standards Associates (ASA) units to International Standards 
Organization (ISO) units in the below table: 




HERTZ




250
500
1000
2000
4000
8000
RIGHT
10
15
10
10
5
5
LEFT
15
15
10
10
10
15

At an October 1968 reenlistment examination, audiometric 
testing showed the following:



HERTZ



500
1000
2000
4000
RIGHT
15 
15 
15 
15
LEFT
15 
15
15 
15 

At a September 1972 separation examination, audiometric 
testing showed the following:



HERTZ



500
1000
2000
4000
RIGHT
15 
25 
10 
30
LEFT
15 
15
0 
15 

VA medical records from 1996 to 1999 reflect no complaints of 
hearing loss, no diagnosis of a hearing loss disability, and 
no audiometric testing.



C.  Service Connection 

38 U.S.C.A. § 5121 provides for payment of (1) periodic 
monetary benefits to which an individual was entitled to at 
death under existing ratings or decisions, "benefits awarded 
but unpaid," and (2) periodic monetary benefits based on 
evidence in the file at the time of the date of the entitled 
individual's death and due and unpaid.  Persons eligible for 
such payments under 38 U.S.C.A. § 5121 (which are paid to the 
first living person listed) include a veteran's spouse.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
survivor's accrued benefits claim asserting that a veteran's 
disorder is service-connected is derivative in nature and 
necessarily incorporates any prior adjudications of the 
service-connected issue in claims brought by the veteran.  
See Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994). 
Additionally, the awarding of accrued benefits is backwards 
in nature and compensates for the underpayment of benefits.  
Martin v. Brown, 6 Vet. App. 272, 274 (1993).  It thus 
becomes the job of the Board to determine whether the 
veteran, prior to his death, was entitled to VA benefits not 
previously granted him.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for an organic disease of the 
nervous system when it is manifested to a compensable degree 
within one year following discharge from active service.  
This presumption is rebuttable.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Establishing 
a current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
or other evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  

In Collette, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  In the first step of the analysis, the 
VA must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Collette, 82 F.3d at 
393.  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  Id.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  Id. at 394.  In the second step, the VA 
must then determine if the proffered evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, again without weighing the veteran's evidence with 
contrary evidence.  Id. at 393.  If these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no official 
record of such incurrence exists.  Id.  At this point a 
factual presumption arises that the alleged injury or disease 
is service-connected.  Id.  It is in the third step under 
Collette, that the VA is to weigh evidence contrary to that 
which established the presumption of service connection.  Id. 
at 394.  If the VA meets its burden of presenting "clear and 
convincing evidence to the contrary," the presumption of 
service connection is then rebutted.  Id. at 393.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated in service.  It does not apply to the questions 
of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza, 7 Vet. 
App. at 507.  38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current conditions and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

D.  Analysis

Service medical records reflect that the veteran underwent 
audiometric testing three times during service in which 
puretone threshold testing, but not speech recognition 
testing, was conducted.  The results of those three 
audiometric testings revealed no hearing loss disability per 
38 C.F.R. § 3.385 in the right ear and no hearing loss or 
hearing loss disability per 38 C.F.R. § 3.385 in the left 
ear.  There is no evidence of audiometric testing subsequent 
to active service, and VA medical records reveal no 
complaints of hearing loss and no diagnosis of a hearing loss 
disability.  

The law provides that service connection is granted for a 
disability to due to disease or injury in service.  Whether 
the theory of entitlement is direct service connection or 
presumptive service connection, the law requires the 
existence of disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the veteran alleged that he had a hearing 
loss due to combat trauma, the evidence shows that the 
veteran did not currently have a hearing loss disability.  
Even if the Board accepts that the veteran was in combat and 
was exposed to noise resulting in his report of decrease in 
the ability to perceive sound, the veteran would not be 
competent to establish the presence of hearing loss 
disability.  The presence or absence of hearing loss 
disability, as defined by section 3.385, is a medical 
determination.  

Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Service connection for 
hearing loss for the purpose of accrued benefits is denied.


ORDER

The appeal of the issue of entitlement to service connection 
for diabetes mellitus for accrued purposes is dismissed.

Entitlement to service connection for hearing loss, for the 
purpose of accrued benefits, is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


